IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 115 MM 2018
                                                :
                      Respondent                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 ARTHUR BURTON SCHIRMER,                        :
                                                :
                      Petitioner                :


                                          ORDER



PER CURIAM

       AND NOW, this 9th day of October, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within five days of the date of this order.